DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Claims 1-20 filed 6/24/2020 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2020 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (US 2006/0159825 Al) PGPub of US 7,815,957, cited by the applicant in an IDS, in view of Jacobson (US 2005/0158433 A1) and further in view of Murphy et al. (US5,336,515) and Richardson et al. (US4,089,981).
Regarding claims 1 and 2, Smith discloses a cheese composition with a fat content of 15 to about 35% by weight of the total cheese composition, preferably an amount in a range from about 20 to about 30% overlapping the claimed range of 20-30% [0039].  Smith discloses that casein protein in cheese compositions can be reduced to levels conventionally considered to be obtainable only by sacrificing one or 
Smith discloses addition of starch in amounts in the range of 1-6%, [0081] and non-casein protein in amounts in the range of 1-4% by weight [0058],  but does not specifically disclose adding a fiber ingredient consisting of  oat fiber to a cheese composition as claimed.  Jacobson however discloses a cheese product having  5-50 % by weight of fat, preferably 10-25% of fat, [0049] overlapping the recited range, casein protein in an amount of up to 10% by weight, [0047]  which may be cheese derived [0041], falling within the recited range; up to 10% of a fiber ingredient,  cellulose fiber [0037], as exemplified by cellulose gel   (Example 1), emulsifying salt at  an effective level, exemplified by sodium phosphate at 0.1% level , modified food starch at 2% level  (working examples) which falls within the recited range in claim 2, and non-casein protein  at a level of up to 6% by weight [0044], wherein the composition is a mixture or emulsion.   Jacobson particularly discloses that addition of cellulose fiber increases the amount of dietary fiber in the cheese composition, which is an attractive feature for many consumers [0036].  

Regarding the claimed narrower particle size range, Richardson in using cellulose fiber to prepare a simulated cheese product discloses a particle size of 20-40 microns (column 3 lines 49-51) as being acceptable to produce a food product such as a cheese product having dietary fiber in the form of cellulose fiber (Example 1) with satisfactory palatability and mouthfeel. The selected particle size range minimizes the gritty mouth feel of the insoluble cellulose, and allows the cellulose fibers to be easily distributed within a water-gum-oil in gel suspension matrix (column 4 lines 3-5). Richardson discloses that cellulose fiber for application as dietary fiber is obtainable from grain and vegetable fibers (column 3 lines 30-35), which includes oat fiber.

Regarding claim 3, Smith discloses non-pregelatinized modified starch [0013], in the cheese compositions. 
Regarding claim 4, Jacobson discloses a cheese composition that is a mixture or emulsion with the fiber distributed throughout the mixture or emulsion ([0068] [0069]). Richardson discloses that the selected particle size of cellulose fiber of 20-40microns allows the fibers to be easily distributed within a matrix (column 4 lines 3-5). 
Regarding claim 5,  Smith discloses a firmness value measured in the range of 60-80% torque using a Haake Rheometer as being acceptable [0119].  The claimed firmness value is obtained with  a known alternative texture analyzer.  As the measurement methods are different, a meaningful comparison of the results is not possible. 
Regarding claim 6, Smith discloses exemplary amounts of emulsifying salt in cheese compositions as less than about 3% by weight of the total cheese composition, preferably less than about 2% by weight of the total cheese composition, [0086] overlapping or falling within the recited range.

non- pregelatinized, modified starch has a viscosity value according to the Starch Viscosity Test  using a 5% dry solids starch solution in the range from about 100 to about 1200 Brabender units at time=0 (i.e., beginning of the hold period) and exhibits a viscosity in a range from about 200 to about 1400 Brabender units after a 15 minute hold at 95° C. [0077].
	Regarding claim 8, Smith discloses an exemplary fat blend has SFC of 30% to 50% at 10 degrees Celsius which overlaps the recited range, and less than about 10% at 37.8 degrees Celsius, [0045].  which is expected to have SFC less than  15% at 40 deg. C.
	Claims 9-19 are rejected under 35 USC 103(a) as being unpatentable over Smith et al. in view of Erickson et al. (US 20120064195 A1).
	Regarding claims 9-12, Smith discloses a cheese composition with a fat content of 15 to about 35% by weight of the total cheese composition, preferably an amount in a range from about 20 to about 30% overlapping the claimed range of 20-30% [0039].  Smith discloses that casein protein in cheese compositions can be reduced to levels conventionally considered to be obtainable only by sacrificing one or more highly desirable functional, organoleptic, or nutritional properties, by using casein and non-casein protein in combination with a non-pregelatinized, thermally inhibited starch [0013]. In particular, Smith discloses reducing casein protein in a cheese composition to include casein in a range from 10-20% by weight, preferably 11-18% by weight of the total cheese composition, to provide economic advantages without loss in functional properties, organoleptic properties and nutritional value as compared to conventional 
Smith discloses commercially available low  trans-fat  compositions that produce cheese products with desired properties. For example, Smith discloses that a  blend  of  60% SPMF/SSF (palm oil fractions) and 40% cottonseed oil (Fig. 4-.6) with good machinability, producing a cheese product with desired properties [Table 8] and performing well in a targeted food application (baked pizza) . The blend was optimized by experimental evaluation of properties and performance of commercially available individual oils/ fats,  blends,  fractions, interesterified, or fully hydrogenated  fats, with a view to reduce or eliminate  trans-fat while being low in saturated fat content.  The selected fat blend has SFC of 30% to 50% at 10 degrees Celsius which overlaps the recited range, and less than about 10% at 37.8 degrees Celsius, which meets the claimed limitations of less than 15% based on applicant’s disclosure calling out SFC of 6-15% at 40 deg. C.  Smith discloses that an exemplary interesterified soybean oil  did not perform as well as the above blend in the above evaluation. However, Smith does not suggest that all interesterified oils are  unsuitable, because Smith discloses that  interesterified oils are suitable for application in the invention ([0038]).  One would therefore select an interesterified fat/oil having low trans-fat content and  SFC profile as disclosed in Smith, while at the same time substantially maintaining and/or improving cheese composition properties such as melt, crumble, stretch, firmness, and combinations of these. 

Regarding claim 13, Smith discloses addition of starch in amounts in the range of 1-6%, [0081] and non-casein protein in amounts in the range of 1-4% by weight [0058].  
Regarding claim 14, Smith discloses a composition wherein the fat contains not more than about 5 weight percent trans-fat, based on the total weight of the fat. ([0097]; Table 6).
Regarding claim 15, Smith discloses a starch that comprises non-pregelatinized, modified starch [0013].
Regarding claim 16, Smith discloses a cheese composition wherein a
non- pregelatinized, modified starch has a viscosity value according to the Starch Viscosity Test  using a 5% dry solids starch solution in the range from about 100 to about 1200 Brabender units at time=0 (i.e., beginning of the hold period) and exhibits a 
Regarding claims 17-19, Smith discloses cheese compositions with melt test value of 3.5 as claimed, a stretch test value in the range of  greater than 15, and a crumble test value of 1 to 2.5 (Table 5, 2-4), as claimed.
Claim 20 is rejected under pre-AIA  35 USC 103(a) as being unpatentable over Smith in view of Jacobson, Murphy,  and Richardson and further in view of Erickson et al. (US 20120064195 A1)
Smith discloses a cheese composition with a fat content of 15 to about 35% by weight of the total cheese composition, preferably an amount in a range from about 20 to about 30% overlapping the claimed range of 20-30% [0039].  Smith discloses that casein protein in cheese compositions can be reduced to levels conventionally considered to be obtainable only by sacrificing one or more highly desirable functional, organoleptic, or nutritional properties, by using casein and non-casein protein in combination with a non-pregelatinized, thermally inhibited starch [0013]. In particular, Smith discloses reducing casein protein in a cheese composition to include casein in a range from 10-20% by weight, preferably 11-18% by weight of the total cheese composition, to provide economic advantages without loss in functional properties, organoleptic properties and nutritional value as compared to conventional cheese products ([0053]).  The cheese products comprise emulsifying salts ([0084]-[0086]) , and water in an exemplary  range of 45% to about 55% by weight of the composition  ([0087]) which overlaps the recited range.

 As both Smith and Jacobson  disclose   making  imitation cheese products  with overlapping  protein/casein, fat  and moisture content, and comprising modified starch,  it would have been obvious to one of  ordinary skill in the art to have included a cellulose fiber  therein to add the attractive feature of dietary fiber to the composition, with a reasonable expectation of success.  Jacobson does not specifically disclose an oat fiber ingredient as claimed. Murphy however discloses successfully preparing a cheese composition comprising insoluble fiber  wherein the insoluble fiber can be any edible fiber material, including powdered cellulose (at least 95% insoluble fiber), and that  oat fiber, which contains a relatively-high level (at least 85%, which encompasses 
Regarding the narrower particle size range, Richardson in using cellulose fiber to prepare a simulated cheese product discloses a particle size of 20-40 microns (column 3 lines 49-51) as being acceptable to produce a food product such as a cheese product having dietary fiber in the form of cellulose fiber (Example 1) with satisfactory palatability and mouthfeel. The selected particle size range minimizes the gritty mouth feel of the insoluble cellulose, and allows the cellulose fibers to be easily distributed within a water-gum-oil in gel suspension matrix (column 4 lines 3-5). Richardson discloses that cellulose fiber for application as dietary fiber is obtainable from grain and vegetable fibers (column 3 lines 30-35), which includes oat fiber. As Smith, Jacobson, Murphy  and Richardson are all directed to making cheese compositions, it would have been obvious to one of ordinary skill in the art to have applied a particle size of 20-40 microns in a cheese composition in modified Smith with a reasonable expectation of successfully making a cheese composition having oat fiber with acceptable palatability and non-gritty mouth feel.  Regarding forming the cheese composition, Jacobson discloses combining fat, casein protein, fiber, emulsifying salt, and water, and forming a cheese product as claimed ([0062]-[0064]; for example, [0068] [0069]).
Smith discloses commercially available low  trans-fat  compositions that produce cheese products with desired properties. For example, Smith discloses that a  blend  of  60% SPMF/SSF (palm oil fractions) and 40% cottonseed oil (Fig. 4-.6) with good trans-fat while being low in saturated fat content.  The selected fat blend has SFC of 30% to 50% at 10 degrees Celsius which overlaps the recited range, and less than about 10% at 37.8 degrees Celsius, which meets the claimed limitations of less than 15% based on applicant’s disclosure calling out SFC of 6-15% at 40 deg. C.  Smith discloses that an exemplary interesterified soybean oil  did not perform as well as the above blend in the above evaluation. However, Smith does not suggest that all interesterified oils are  unsuitable, because Smith discloses that  interesterified oils are suitable for application in the invention ([0038]).  One would therefore select an interesterified fat/oil having low trans-fat content and  SFC profile as disclosed in Smith, while at the same time substantially maintaining and/or improving cheese composition properties such as melt, crumble, stretch, firmness, and combinations of these. 
For example, Erickson  [0029] discloses an interesterified soybean oil/fat  based commercially available shortening having 4% maximum trans fatty acids and having a Mettler Drop Point (MDP) of 47.5.degree. C. to 51.5.degree. C. (117.5.degree. F. to 124.7.degree. F.) overlapping the claimed melting point range; and  an SFC profile of 27-33 at 50.degree. F.(10 deg, C) ; 21-26 at 70.degree. F.; 13-18 at 80.degree. F.; 8-13 at 92.degree. F.; and 5-9 at 104.degree. F (40 deg. C). One of ordinary skill in the art would select a suitable interstratified fat having SFC profile as disclosed in Smith and 
Claims 1-20 are therefore prima facie obvious in view of the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1,4-8, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,729,152.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and the granted patent disclose cheese compositions comprising a fat, casein protein, oat fiber, emulsifying salt and water, in the claimed amounts; and wherein the fat component is an interesterified  fat as claimed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793